UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended: March 31, 2009 or []Transition report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 36-2678171 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: 312-346-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes:xNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:¨ No:x Class Shares Outstanding March 31, 2009 Common Stock / $1 par value 240,554,385 There are 38 pages in this report OLD REPUBLIC INTERNATIONAL CORPORATION Report on Form 10-Q / March 31, 2009 INDEX PAGE NO. PART I FINANCIAL INFORMATION: CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 - 12 MANAGEMENT ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 13 - 34 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 35 CONTROLS AND PROCEDURES 35 PART II OTHER INFORMATION: ITEM 1 – LEGAL PROCEEDINGS 36 ITEM 1A – RISK FACTORS 36 ITEM 6 – EXHIBITS 36 SIGNATURE 37 EXHIBIT INDEX 38 2 Old Republic International Corporation and Subsidiaries Consolidated Balance Sheets ($ in Millions, Except Share Data) (Unaudited) March 31, 2009 December 31, 2008 Assets Investments: Available for sale: Fixed maturity securities (at fair value) (adjusted cost: $7,391.3 and $7,385.2) $ 7,496.4 $ 7,406.9 Equity securities (at fair value) (adjusted cost: $373.3 and $373.3) 271.9 350.3 Short-term investments (at fair value which approximates cost) 1,083.2 888.0 Miscellaneous investments 25.7 29.7 Total 8,877.3 8,675.0 Other investments 7.8 7.8 Total investments 8,885.2 8,682.9 Other Assets: Cash 59.7 63.9 Securities and indebtedness of related parties 16.3 17.4 Accrued investment income 107.4 108.2 Accounts and notes receivable 817.9 806.7 Federal income tax recoverable: Current 18.1 41.0 Prepaid federal income taxes 221.4 463.4 Reinsurance balances and funds held 62.0 67.6 Reinsurance recoverable: Paid losses 60.9 52.2 Policy and claim reserves 2,485.7 2,395.7 Deferred policy acquisition costs 216.6 222.8 Sundry assets 341.7 343.8 4,408.3 4,583.1 Total Assets $ 13,293.5 $ 13,266.0 Liabilities, Preferred Stock, and Common Shareholders’ Equity Liabilities: Losses, claims, and settlement expenses $ 7,430.6 $ 7,241.3 Unearned premiums 1,106.7 1,112.3 Other policyholders' benefits and funds 182.1 180.7 Total policy liabilities and accruals 8,719.4 8,534.3 Commissions, expenses, fees, and taxes 250.9 264.5 Reinsurance balances and funds 281.8 264.8 Federal income tax payable: Deferred 24.0 77.3 Debt 221.1 233.0 Sundry liabilities 152.7 151.5 Commitments and contingent liabilities Total Liabilities 9,650.2 9,525.7 Preferred Stock: Convertible preferred stock (1) - - Common Shareholders’ Equity: Common stock (1) 240.5 240.5 Additional paid-in capital 407.2 405.0 Retained earnings 3,092.7 3,186.5 Accumulated other comprehensive income (loss) (51.0) (41.7) Unallocated ESSOP shares (at cost) (46.1) (50.0) Treasury stock (at cost)(1) - - Total Common Shareholders' Equity 3,643.2 3,740.3 Total Liabilities, Preferred Stock and Common Shareholders’ Equity $ 13,293.5 $ 13,266.0 (1) At March 31, 2009 and December 31, 2008, there were 75,000,000 shares of $0.01 par value preferred stock authorized, of which no shares were outstanding. As of the same dates, there were 500,000,000 shares of common stock, $1.00 par value, authorized, of which 240,554,385 at March 31, 2009 and 240,520,251 at December 31, 2008 were issued. At March 31, 2009 and December 31, 2008, there were 100,000,000 shares of Class B Common Stock, $1.00 par value, authorized, of which no shares were issued. There were no common shares classified as treasury stock as of March 31, 2009 and December 31, 2008. See accompanying Notes to Consolidated Financial Statements. 3 Old Republic International Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) ($ in Millions, Except Share Data) Quarters Ended March 31, 2009 2008 Revenues: Net premiums earned $ 721.8 $ 804.1 Title, escrow, and other fees 55.6 42.5 Total premiums and fees 777.4 846.6 Net investment income 93.4 95.2 Other income 7.6 8.8 Total operating revenues 878.5 950.7 Realized investment gains (losses): From sales - .9 From impairments - - Total realized investment gains (losses) - .9 Total revenues 878.5 951.6 Benefits, Claims and Expenses: Benefits, claims, and settlement expenses 649.2 646.0 Dividends to policyholders 2.8 2.3 Underwriting, acquisition, and other expenses 318.6 342.3 Interest and other charges .6 .6 Total expenses 971.3 991.3 Income (loss) before income taxes (credits) (92.7) (39.6) Income Taxes (Credits): Current 24.7 19.4 Deferred (63.5) (40.0) Total (38.8) (20.5) Net Income (Loss) $ (53.9) $ (19.0) Net Income (Loss) Per Share: Basic: $ (.23) $ (.08) Diluted: $ (.23) $ (.08) Average shares outstanding: Basic 235,259,226 230,495,852 Diluted 235,259,226 230,495,852 Dividends Per Common Share: Cash $ .17 $ .16 See accompanying Notes to Consolidated Financial Statements. 4 Old Republic International Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) ($ in Millions) Quarters Ended March 31, 2009 2008 Net income (loss) as reported $ (53.9) $ (19.0) Other comprehensive income (loss): Post-tax net unrealized gains (losses) on securities (9.8) (109.4) Other adjustments .5 (5.2) Net adjustments (9.2) (114.7) Comprehensive income (loss) $ (63.1) $ (133.7) See accompanying Notes to Consolidated Financial Statements. 5 Old Republic International Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) ($ in Millions) Quarters Ended March 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ (53.9) $ (19.0) Adjustments to reconcile net income to net cash provided by operating activities: Deferred policy acquisition costs 6.1 6.2 Premiums and other receivables (11.4) .6 Unpaid claims and related items 118.3 217.2 Other policyholders’ benefits and funds (22.0) (17.4) Income taxes (40.8) (24.4) Prepaid federal income taxes 241.9 35.2 Reinsurance balances and funds 13.9 4.6 Realized investment (gains) losses - (.9) Accounts payable, accrued expenses and other 11.2 (2.8) Total 263.3 199.3 Cash flows from investing activities: Fixed maturity securities: Maturities and early calls 208.8 233.1 Sales 6.9 19.9 Sales of: Equity securities - 6.1 Other – net .3 27.8 Purchases of: Fixed maturity securities (232.6) (183.9) Equity securities - (80.8) Other – net (4.4) (10.6) Purchase of a business - (4.3) Net decrease (increase) in short-term investments (194.9) (155.2) Other-net .2 4.8 Total (215.6) (142.9) Cash flows from financing activities: Issuance of debentures and notes 60.0 3.0 Issuance of common shares .3 .4 Redemption of debentures and notes (72.3) (.2) Dividends on common shares (39.9) (36.8) Other-net .1 .3 Total (51.8) (33.3) Increase (decrease) in cash: (4.2) 22.9 Cash, beginning of period 63.9 54.0 Cash, end of period $ 59.7 $ 76.9 Supplemental cash flow information: Cash paid during the period for: Interest $ 1.2 $ .6 Income taxes $ 2.0 $ 1.7 See accompanying Notes to Consolidated Financial Statements. 6 OLD REPUBLIC INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ in Millions, Except Share Data) 1. Accounting Policies and Basis of Presentation: The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles (“GAAP”) as described in the Company’s latest annual report to shareholders or otherwise disclosed herein. The financial accounting and reporting process relies on estimates and on the exercise of judgment, but in the opinion of management all adjustments, consisting only of normal recurring accruals, necessary for a fair statement of the results were recorded for the interim periods. Amounts shown in the consolidated financial statements and applicable notes are stated (except as otherwise indicated and as to share data) in millions, which amounts may not add to totals shown due to truncation. Necessary reclassifications are made in prior periods’ financial statements whenever appropriate to conform to the most current presentation. The Financial Accounting Standards Board’s (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) provides recognition criteria and a related measurement model for uncertain tax positions taken or expected to be taken in income tax returns. FIN 48 requires that a position taken or expected to be taken in a tax return be recognized in the financial statements when it is more likely than not that the position would be sustained upon examination by tax authorities. The Company’s unrecognized tax benefits, including interest and penalty accruals, are not considered material to the consolidated financial statements and did not change significantly upon the adoption of FIN 48. There are no tax uncertainties that are expected to result in significant increases or decreases to unrecognized tax benefits within the next twelve month period. The Company views its income tax exposures as consisting of timing differences whereby the ultimate deductibility of a taxable amount is highly certain but the timing of its deductibility is uncertain. Such differences relate principally to the timing of deductions for loss and premium reserves. As in prior examinations, the Internal Revenue Service (IRS) could assert that claim reserve deductions were overstated thereby reducing the Company’s statutory taxable income in any particular year. The Company believes that it establishes its reserves fairly and consistently at each balance sheet date, and that it would succeed in defending its tax position in these regards. Because of the impact of deferred tax accounting under GAAP, other than possible interest and penalties, the possible accelerated payment of tax to the IRS would not affect the annual effective tax rate. The Company classifies interest and penalties as income tax expense in the consolidated statement of income. The Company’s consolidated Federal income tax returns through year-end 2004 are closed and no significant adjustments have resulted. On October 22, 2008 the IRS commenced their examination of the Company’s 2006 consolidated income tax return. The Company’s adoption of Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“FAS 157”) and FASB Staff Position No. 157-3, Determining Fair Value of a Financial Asset When the Market for that Asset is Not Active (“FSP 157-3”), is discussed in Note 3 of the Notes to Consolidated Financial Statements. In addition, FAS 157 was also amended by FASB Staff Position No. 157-2, Effective Date of FASB Statement No. 157 (“FSP 157-2”), which delayed the effective date of FAS 157 for nonfinancial assets and nonfinancial liabilities that are not remeasured at fair value on at least an annual basis until fiscal years beginning after
